Citation Nr: 1453651	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-16 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post right total knee replacement (TKR) from January 19, 2010 through the remainder of the appeal period.

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected left knee disability from January 19, 2010 to October 12, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for status post left TKR from December 1, 2011 through the remainder of the appeal period.

4.  Entitlement to service connection for a lumbar spine disorder to include as secondary to bilateral knee disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

The evidence of record raised the issue of entitlement to TDIU during the pendency of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The April 2012 Statement of the Case (SOC) addressed the issue of unemployability and the Veteran presented evidence and made arguments on the issue at his May 2013 Board hearing.  Therefore, the issues have been expanded to include the claim.  Percy, 23 Vet. App. at 47.  As noted below, however, the claim will be remanded.

The record contains evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  The appellant submitted waivers of his right to have the matter remanded to the AOJ for review of the additional evidence in May 2013 and June 2013.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a left ankle disability has been raised by the record, including by the Veteran's October 2010 statement in support of his claim and December 2010 private treatment notes, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue(s) of entitlement to an evaluation in excess of 30 percent for status post right TKR, entitlement to an evaluation in excess of 30 percent for status post left TKR from December 1, 2011 through the remainder of the appeal period, entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 19, 2010 through October 12, 2010, the Veteran's left knee disability was characterized by painful motion, and "severe" limitation of motion during daily flare-ups, due to osteoarthritis that required left TKR in October 2010.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 20 percent, but no more, for the service-connected left knee disability, status post TKR, from January 19, 2010 through October 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in February 2010 prior to the initial adjudication of his left knee claim in March 2010.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records, and Social Security Administration (SSA) records with the claims file.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded a February 2010 VA examination pertinent to the left knee claim being determined in this decision.  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examination was adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has challenged the adequacy of the examination, however.  He alleged at his hearing and in a May 2010 statement that the examiner failed to use a goniometer to measure range of motion and failed to allow the Veteran's wife to attend the examination.  While the Veteran's allegation is sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The VA examiner reported numerous, specific findings and expressed opinions necessarily implying that he had performed multiple range of motion testing.  The Board is faced with two assertions regarding the sufficiency of clinical testing performed by a medical professional, one by a medical doctor and the other by a lay person.  

With respect to whether proper measurements were taken, the Board need not resolve the issue as it has given the Veteran the benefit of the doubt, including assuming the flare-ups caused functional impairments equivalent to a flexion limited to 15 degrees or less.  Any deficiency in precise measurement is, consequently, irrelevant.  In regard to the allegation that the Veteran's wife should have been allowed to attend the examination, the allegation relates to the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The Board will not find the February 2010 VA examination inadequate on the grounds that the Veteran's wife was not permitted in the examination room.

The Board also notes that it is no longer possible, via a physical examination, to obtain medical information regarding the level of impairment caused by his left knee disability prior to the October 2010 surgery.   However, the VA and private treatment records include detailed information regarding limitations on range of motion, weakness, strength, stability, pain, and functional effects.  The evidence of record is sufficient to make a fully informed decision on the merits of the Veteran's claims and the Board has afforded him every benefit of the doubt regarding limitation of motion, so the Veteran has not been prejudiced by any deficiencies in the February 2010 VA examination.  Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Merits:  Increased Ratings - Knee Disabilities

The Veteran seeks an increased rating for his service-connected left knee disabilities.  His left knee disability is currently rated 10 percent from January 19, 2010 to October 12, 2010.  That issue is currently before the Board and will be decided here.  The Veteran's left knee disability was rated assigned a temporary total disability rating from October 13, 2010 (the date of his TKR) through November 30, 2011.  That rating is not on appeal.  Also, the left knee disability is currently rated 30 percent from December 1, 2011 through the remainder of the appeal period, but, as explained below, the Board will remand that claim for an updated examination.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, degenerative joint disease of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

There is no indication in the record that the Veteran has ankylosis (i.e. immobility) of either of his knees.  Therefore, a rating under DC 5256 is not warranted.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

With respect to other potentially applicable diagnostic codes, the Veteran does not have impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263).

IV.  Medical Evidence:  Knees 

Private Treatment Records

Private treatment records of Dr. J.M. from May 2010 document a physical examination which revealed that strength and sensation were grossly intact in both lower extremities and that there were "no significant swelling or joint abnormalities noted in the...knees."  The record also contains no complaints of knee symptoms.  A private treatment note from the same provider in June 2010 contained identical notations.  The private provider's records consistently documented periodic examination of the lower extremities with no findings or complaints of abnormalities through the period up to October 2010.

Private treatment records from private providers at OrthoCarolina document that the Veteran's presented with left knee pain in June 2010.  Physical examination revealed stable ligature, range of motion from 0 to 120 degrees, and some crepitus in the knee.  In August 2010, the Veteran reported increasing knee pain and his treating physician recommended knee surgery.  Physical examination in August 2010 again finding stable ligature, range of motion from 0 to 120 degrees, and some crepitus.  Imaging studies indicate "rather advanced" osteoarthritis in the left knee.  The hardware in the right knee was noted, but no other abnormalities or complaints regarding the right knee are recorded in the August 2010 note.  The August 2010 note does document the Veteran's belief that his back pain is exacerbated by the altered gait caused by the increased knee pain.  On October 13, 2010, the Veteran had a left knee TKR.

VA Treatment

A May 2010 VA treatment note documents complaints regarding the Veteran's left knee.  The VA physician noted that the Veteran's left knee was "bone on bone" and that he was undergoing cortisone injections to delay a left TKR.  June 2011 VA treatment notes indicate the Veteran "got a great result" from the October 2010 left TKR.  The VA treatment records otherwise thoroughly document treatment for mental health and other issues, but contain little information about current knee symptoms.

VA Examinations

A February 2010 VA examination documented pain in the medial aspect of the left knee, but no deformity, instability, or other abnormalities.  In the right knee, the exam indicated there was no deformity, pain, instability, or other abnormalities.  The examiner documented objective evidence of pain with active motion in the left knee, including after repetitive motion, with range of motion from 0 to 140 degrees (extension to flexion) and some crepitus.  The examiner noted that there was no objective evidence of pain with active motion, including after repetitive motion, in the right knee and that range of motion was 0 to 130 degrees.  The examiner noted there was no ankylosis in either knee and no indications of abnormal weight bearing.  The Veteran indicated he could walk a quarter of a mile "on a good day" and could stand for 10 to 15 minutes with support from his cane.  The examiner noted no weakness in either knee, but some limitation in flexion at the right knee.  The VA examiner concluded that the Veteran had severe degenerative arthritis of both knees.  The examiner also noted the Veteran's reports of flareups in the left knee on a daily basis when he steps wrong.  The flare-ups last 10-15 seconds until he takes the weight off of his knee.  The flare-ups cause severe loss of range of motion and/or decrease in function during the flare-up.  With respect to occupational impairments, the examiner indicated that the knee disabilities impaired mobility.

The December 2010 VA examination conducted specifically to evaluate the Veteran's back disability (and provide a nexus opinion) documented the Veteran's use of a cane due to the bilateral knee disabilities.

V.  Analysis:  Left Knee 

The Board reiterates that the issue being decided is the appropriate evaluation for the Veteran's service-connected left knee from the date of his claim (January 19, 2010) through October 12, 2010, the day prior to TKR surgery and assignment of a temporary 100 percent rating.  The claim is otherwise remanded with respect to subsequent periods that are on appeal.

Initially, the Board acknowledges that the Veteran contends that his service-connected left knee disability warrants a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The 10 percent disability rating at issue is based on the application of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This provision provides for rating as limitation of motion under DC 5260 and DC 5261.  The Board has considered the application of alternative diagnostic codes for assigning higher or separate ratings.  As already noted, the Veteran did not, and does not, have ankylosis (i.e. immobility) of his left knee.  Therefore, a rating under DC 5256 is not warranted.  The medical evidence, including private treatment records from June 2010 and the February 2010 VA examination, is also against finding recurrent subluxation of lateral instability, so DC 5257 is not for application.  The same absence of documented symptoms in the medical records, including February 2010 imaging results, weigh heavily against a rating under DC 5258 or DC 5259, both of which relate to the impairment of semilunar cartilage.  This leaves DC 5260 and DC 5261.  There is no medical evidence that the Veteran's left knee extension was limited at any point from January 19, 2010 to October 12, 2010.  Moreover, multiple providers, both private and from VA, have documented full extension.  The Board finds a rating based on DC 5261 for limitation of extension is not warranted.

The Board notes that private treatment records and the February 2010 VA examination documented flexion of at least 120 degrees.  However, the February 2010 VA examiner documented painful motion, crepitus, and an altered gait.  Likewise, the private treatment records document crepitus, increasing pain, and an altered gait with respect to the left knee.  A May 2010 VA treatment note indicates the Veteran's left knee was "bone on bone" and documents cortisone injections as treatment for the pain and resulting functional limitations in an attempt to delay surgery.  Finally, the February 2010 VA examiner indicated that the Veteran suffered daily flare-ups that resulted in "severe" loss of range of motion and pain.

For the period at issue here, the Veteran is assigned the minimum 10 percent rating for arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The basis for this assignment is the manifestation of noncompensable limitation of motion with pain. While none of this evidence establishes an actual compensable limitation of motion of 45 degrees or less, the minimum 10 percent level for a compensable range of motion, the Board must consider flare-ups, pain on use, and functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Taking these factors into consideration, and the fact that the Veteran's symptoms ultimately resulted in October 2010 left TKR surgery, the Board finds that upon affording the Veteran all reasonable in his favor, the functional limitations approximates a loss of range of motion in the left knee equivalent to the next higher rating of 20 percent for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.

The Board finds, however, that the evidence does not warrant any higher rating.  The Board reiterates that in assigning the 20 percent rating herein the Veteran has been afforded every consideration in his favor to the fullest extent possible based on a liberal application of the reasonable doubt doctrine.  The Board has already discussed why the other diagnostic codes potentially applicable to a knee disability do not apply here.

The greater weight of the evidence establishes that the Veteran is entitled to a rating of 20 percent, but no more, for a left knee disability from January 19, 2010 to October 12, 2010.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260; Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected left knee disability are specifically contemplated by the schedular rating criteria (as applied in light of controlling regulations), and no referral for extraschedular consideration is required.

In this case, the greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  Specifically, the Veteran's symptoms of pain, flare-ups, and limitation of motion are expressly contemplated in the applicable rating criteria.  The Board has fully explained why higher ratings were not warranted.  The Veteran is service-connected for a number of other conditions during the period on consideration.  However, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that it is not possible to obtain any further medical evidence via examination regarding the severity of the other service-connected disabilities.  Although increased rating claims for those disabilities and for the claim for an increased rating for the left knee for subsequent time periods are being remanded, the information obtained on remand will not provide further medical evidence to evaluate the combined effect of the disabilities during this time period.  The existing medical evidence is sufficient for that purpose.



ORDER

Entitlement to an evaluation of 200 percent, but no more, for a service-connected left knee disability is granted from January 19, 2010 to October 12, 2010, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran is entitled to an updated examination of his knees.  As discussed at the May 2013 Board hearing, the last examination of his knee disabilities took place in February 2010.  He has claimed his knees have worsened and, importantly, he had left TKR in October 2010.  An updated examination of both of his knees is required.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

The Veteran challenges the adequacy of the December 2010 VA examination he underwent in connection with his claim of entitlement to service connection for a back disability as secondary to his bilateral knee disabilities.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Aggravation means that the service-connected disability cased an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease. 38 C.F.R. § 3.310(b).

The December 2010 VA examiner merely opined on causation:  "Bilateral knee disease does not cause this extent of degenerative changes of the lumbar spine, nor 20 [percent] chronic compressions."  Implicit in this opinion is that a bilateral knee disability may cause some amount of degenerative changes.  The Veteran has requested a new examination on this issue.  Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the December 2010 VA examiner did not adequately address secondary service connection, the Veteran is entitled to remand to obtain opinions by a VA examiner adequately and thoroughly addressing secondary service connection.

The issue of entitlement to TDIU is inextricably intertwined with the above issues, including particularly the appropriate ratings for his knee disabilities.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Similarly, the remanded claim of entitlement to service connection on a secondary basis, if granted, would have to be implemented, including assigning a disability rating and effective date, prior to the adjudication of the TDIU claim.  Harris, 1 Vet. App. at 183; Henderson v. West, 12 Vet. App. 11, 20 (1998).  In any case, the remand will produce additional, relevant evidence affecting the outcome of the TDIU claim and, so, the Board finds fairness to the Veteran favors remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

2.  After the RO completes any additional development deemed necessary, schedule the Veteran for a VA examination and opinion to ascertain the nature and etiology of the claimed back disability(s).  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and performing the examination, the examiner should address the following:

a.  The nature and extent of the Veteran's right knee disability, including any limitations of motion or other functional impairments.  Limitations of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

b.  The nature and extent of the Veteran's left knee disability, including any limitations of motion or other functional impairments.  Limitations of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

c.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current lumbar spine disorder is caused by the Veteran's service-connected bilateral knee disabilities?

d.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current lumbar spine disorder is aggravated by the Veteran's service-connected bilateral knee disabilities?

Note: Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, a lumbar spine disorder), that is proximately due to or the result of the service-connected disability (bilateral knee disabilities) and not due to the natural progress of the nonservice-connected disability.  If aggravation of either condition is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


